Exhibit 10.1

 

CONFIDENTIAL RELEASE AND SEPARATION AGREEMENT

 

This RELEASE AND SEPARATION AGREEMENT (“Agreement”) is made and entered into by
Scott A. McCurdy (“Employee”) and Geokinetics Inc., its past, present and future
subsidiaries, parents, and affiliates and its past, present, and future
employees, officers, directors, shareholders, agents, insurers and legal counsel
(hereinafter collectively referred to as the “Company”) on this 24th day of May,
2010 (the “Effective Date”).

 

1.                                         RESIGNATION FROM EMPLOYMENT. Upon
execution of this Agreement, the Employee agrees to resign from employment with
the Company effective July 15, 2010 (the “Resignation Date”).   In the period of
time between the Effective Date and the Resignation Date (the “Interim Period”),
the Company may not terminate Employee’s employment nor may it unilaterally
revoke this Agreement.  During the Interim Period, Employee: (a) will draw the
same monthly salary that Employee had been receiving as of the Effective Date;
(b) will observe regular office hours with the exception of any vacation days
taken; (c) will have the 24,000 shares of restricted stock awarded on July 29,
2009 vest on May 24, 2010; and (d) will continue to receive all benefits and
allowances, if any, that Employee had been receiving from the Company prior to
the Effective Date.

 

2.                                      SEPARATION PAYMENT.  Company shall pay
Employee separation payment in the total amount of, $275,040.00, less normal
payroll deductions, including income tax withholding and FICA, (“Separation
Payment”).  The Separation Payment shall be paid to the Employee as follows:
(a) an initial payment in the amount of $148,980 shall be made on January 15,
2011; and (b) the remainder of the Separation Payment shall be paid in eleven
(11) semi-monthly payments commencing on January 31, 2011 and ending on June 30,
2011.

 

Company also agrees to pay Employee’s premiums for medical and dental benefits
coverage under COBRA for a period of twelve (12) months from the Resignation
Date until July 15, 2011.  Such coverage shall be included in and part of
Employee’s maximum COBRA entitlement due to this qualifying event.  Employee
acknowledges and agrees that Employee will continue to be responsible for
Employee’s portion of premiums for any dependent coverage elected under COBRA,
which will be credited against the semi-monthly Separation Payment.  In the
event Employee fails to timely pay his portion of the above premiums, Company
shall be entitled to cancel the employer’s portion of Employee’s coverage under
COBRA due to Employee’s nonpayment.

 

Employee acknowledges and agrees that this Separation Payment does not
constitute monies to which he would otherwise be entitled as a result of his
employment with the Company, and that these monies constitute fair and adequate
compensation for the promises and covenants of the Employee set forth in this
Agreement. Employee further acknowledges and agrees that the Separation Payment
and above benefits constitutes the full amount of separation payments that
Employee is entitled to receive.  If Employee subsequently revokes any portion
of this Agreement, Employee shall immediately be obligated to return the
Separation Payment to Company in full.

 

Employee’s participation in the Company’s Retirement Savings and Investment Plan
(401k Plan) will cease on the Employee’s Resignation Date.  At that time,
Employee should contact John Hancock at (800) 395-1113 for disposition of
Employee’s account.

 

3.                                      VACATION.  Employee and Company agree
that Employee has accrued 250 hours of vacation at the Effective Date.  Employee
and Company agree that the Employee will be entitled to monetary compensation
for these 250 hours of vacation and will be paid for these hours on May 24,
2010.

 

--------------------------------------------------------------------------------


 

4.                                       CELL PHONE NUMBER.  Company agrees to
promptly provide the necessary information and authorization to transfer
Employee’s business cell phone number to a personal cell phone plan of his
choice.

 

5.                                     EMPLOYEE’S RELEASE OF CLAIMS.  For and in
consideration of the Separation Payment and corresponding benefits as described
in Paragraph 2 of this Agreement, Employee hereby irrevocably and
unconditionally releases, forever discharges, and covenants not to sue, or bring
any other legal action against Company with respect to any and all claims and
causes of action of any nature, both past and present, known and unknown,
foreseen and unforeseen, which Employee has or which could be asserted on
Employee’s behalf by any other person or entity, resulting from or relating to
any act or omission of any kind occurring on or before the date of the execution
of this Agreement.  The Employee understands and agrees that this Agreement
includes, but is not limited to, the following:

 

a.                                       All claims and causes of action arising
under contract, tort or other common law, including, without limitation, breach
of contract, fraud, estoppel, misrepresentation, express or implied duties of
good faith and fair dealing, wrongful discharge, discrimination, retaliation,
harassment, negligence, gross negligence, false imprisonment, assault and
battery, conspiracy, intentional or negligent infliction of emotional distress,
slander, libel, defamation, refusal to perform an illegal act and invasion of
privacy.

 

b.                                      All claims and causes of action arising
under any federal, state, or local law, regulation, or ordinance, including
without limitation, claims under the AGE DISCRIMINATION IN EMPLOYMENT ACT, the
Civil Rights Act of 1964, as amended, the Civil Rights Act of 1866, the
Americans With Disabilities Act, the Fair Labor Standards Act, the Family and
Medical Leave Act, the Employee Retirement Income Security Act, the Texas
Commission on Human Rights Act, the Texas Labor Code, the Texas Government Code,
as well as any claims for wages, employee benefits, vacation pay, severance pay,
bonus compensation, commissions, unemployment, deferred compensation or other
remuneration, or employment benefits or compensation; provided, however, that
this Release does not apply to claims for benefits under Company-sponsored
benefits plans covered under ERISA (other than claims for severance and
severance-related benefits).  Any rights to benefits (other than separation
benefits) under Company-sponsored benefit plans are governed exclusively by the
written plan documents.

 

c.                                       All claims and causes of action for
past or future loss of pay or benefits, expenses, damages for pain and
suffering, mental anguish or emotional distress damages, liquidated damages,
punitive damages, compensatory damages, attorney’s fees, interest, court costs,
physical or mental injury, damage to reputation, and any other injury, loss,
damage or expense or any other legal or equitable remedy of any kind whatsoever.

 

d.                                      All claims and causes of action arising
out of or in any way connected with, directly or indirectly, Employee’s
employment with Company, or any incident thereof, including, without limitation,
Employee’s treatment by Company; the terms and conditions of Employee’s
employment; and the separation of Employee’s employment.

 

6.                                      COMPANY’S RELEASE OF CLAIMS.  For and in
consideration of the agreement and covenants undertaken by Employee in this
Agreement, Company hereby irrevocably and unconditionally releases, forever
discharges, and covenants not to sue, or bring any other legal action against
Employee with respect to any and all claims and causes of action of any nature,
both past and present, known and unknown foreseen and unforeseen, which Company
has or which could be asserted on Company’s behalf by any other

 

2

--------------------------------------------------------------------------------


 

person or entity, resulting from or relating to any act or omission of any kind
occurring on or before the date of the execution of this Agreement.

 

Employee hereby represents and warrants that he has not committed any act or
omission, intentionally or unintentionally, that might expose Company, its
employees, officers and/or directors to any civil or criminal liability or
penalty that might be asserted by any party, specifically including state and
federal authorities.  Employee acknowledges and understands that this
representation and warranty is a key term to this Agreement that Company is
specifically relying on in releasing Employee.

 

7.                                      NON-ADMISSION.  Employee and Company
acknowledge and agree that this Agreement and the payment of money to Employee
by Company should in no way be construed or interpreted as an admission by
Company of any violation of Employee’s rights or of any violation of contract,
statutory or common law by either Employee or Company.

 

8.                                         TAX ISSUES.  Employee and Company
will report, as may be required by law for income tax purposes, their respective
payment and receipt of the Separation Payment.  Each party shall bear their
respective tax liabilities, if any, arising from this settlement.  The Employee
acknowledges that Company has made no representations regarding the tax
consequences of any amount received by Employee pursuant to the terms of this
Agreement.

 

9.                                      NON-DISPARAGEMENT: Employee specifically
covenants and agrees not to, directly or indirectly, make or cause to be made to
anyone any statement, orally or in writing, criticizing or disparaging Company
with respect to Employee’s employment with or separation from Company.  Employee
specifically covenants and agrees not to, directly or indirectly, make or cause
to be made to anyone any statement, orally or in writing, criticizing or
disparaging Company, or commenting in a negative fashion on the operations or
business reputation of Company.  Provided, however, that nothing in this
Agreement prohibits Employee from making statements to the President and CEO,
members of the board of directors, the Internal Audit Director, or the company’s
legal counsel in the performance of Employee’s duties with the Company. 
Moreover, nothing in this Agreement prohibits Employee from responding
truthfully to questions in a lawsuit, administrative action, or other proceeding
or pusuant to a court order.  The Company specifically covenants and agrees that
no statement, orally or in writing, shall be made on Company’s behalf to anyone,
criticizing or disparaging Employee with respect to Employee’s employment with
or separation from Company.  Company further covenants and agrees that no
statement, orally or in writing, shall be made on Company’s behalf to anyone,
criticizing or disparaging Employee, or commenting in a negative fashion on the
operations or business reputation of Employee.  Employee and Company agree that
to the extent any unauthorized statements are made, orally or in writing, by any
current or former employees of Company related to Employee, such statements
shall not constitute a breach of this provision or Agreement by Company.

 

10.                               TRANSITION.  In order to ensure a smooth
transition from Employee’s employment with Company, Employee shall provide
reasonable assistance to and cooperation with Company during the period between
the Resignation Date and July 15, 2011, in connection with any Company matters
for which Employee had knowledge or responsibility while employed by Company. 
If Company becomes involved in any legal action after Employee’s Resignation
Date relating to events which occurred during Employee’s employment, Employee
shall reasonably cooperate with Company in the preparation, prosecution, or
defense of Company’s case, including, but not limited to, the execution of
affidavits or documents or providing information requested by Company.  Further,
to the extent Employee’s time commitment is anticipated to be material in
nature, the Company and Employee will negotiate the terms of Employee’s
consultancy on mutually agreeable terms separate from this agreement.  Company
will reimburse reasonable out-of-pocket expenses related to such assistance if
Company’s approval is obtained in advance.  Approval for such expenses shall not
be unreasonably withheld.

 

3

--------------------------------------------------------------------------------


 

11.                               RETURN OF COMPANY PROPERTY.  Employee and the
Company agree that the Employee agrees to return to Company, no later than
October 31, 2010, all Company Information, including, but not limited to,
policies, manuals, documents, memoranda, email communications and all other
property belonging to Company which is in Employee’s possession or under
Employee’s control.  The term, “Company Information” as used in this Agreement
means (a) confidential information including, without limitation, information
received from third parties under confidential conditions; and (b) other
technical, business or financial information which Company regards as
confidential and the use or disclosure of which might reasonably be considered
to be contrary to the interests of Company. Employee further agrees that in the
course of her employment with Company, Employee has acquired Company Information
as defined above.  Employee understands and agrees that such Company Information
has been disclosed to Employee in confidence and for Company use only.  Employee
understands and agrees that she: (a) will not disclose confidential information
to anyone not authorized to have access to it at any time during and after
Employee’s employment with Company, including Company employees; and (b) will
not disclose or communicate Company Information to any person outside the
Company; and (c) will not make use of Company Information on Employee’s own
behalf, or on behalf of any third party.  Provided, however, Employee may
disclose Company Information pursuant to a subpoena, document request,
deposition notice, or court order.  Employee acknowledges and agrees that
Employee’s obligation in this paragraph shall survive the termination of this
Agreement.

 

12.                                  TIME LIMITS.   Employee acknowledges and
agrees that Company has informed Employee that he is entitled to twenty-one (21)
days to consider the terms and provisions of this Agreement prior to signing. 
However, Employee may knowingly and voluntarily waive this twenty-one (21) day
period by signing below. The Company and Employee agree that any changes to this
Agreement, whether material or immaterial, will not extend the period of time in
which Employee has to consider and sign the same, and if Employee does not sign
the Agreement within such twenty-one (21) day period (or if he revokes the
signed Agreement pursuant to Paragraph 13), the Separation Payment under
Paragraph 2 shall not be paid.

 

Employee agrees that, if he chooses to sign this Agreement, he will immediately
provide the Company with a copy of the same via hand-delivery, facsimile or
email transmission (and retain proof of successful transmission) to: Brenda
Taquino, Human Resources, Geokinetics Inc., 1500 CityWest Blvd., Suite 800,
Houston, TX 77042 (281) 850-7330.

 

13.                                  REVOCATION. Employee acknowledges that
Employee shall be entitled to revoke this Agreement at any time prior to the
expiration of seven (7) days after the Effective Date, by providing written
notice of such revocation to the Company via hand-delivery, facsimile or email
transmission (and retain proof of successful transmission) to: Brenda Taquino,
Human Resources, Geokinetics Inc., 1500 CityWest Blvd., Suite 800, Houston, TX
77042 (281) 850-7330.

 

14.                                  CHOICE OF LAW/VENUE.  This Agreement shall
be exclusively governed by, construed, and enforced in accordance with, and
subject to, the laws of the State of Texas or federal law, where applicable. 
The sole, exclusive and mandatory venue for any disputes arising from or
concerning Employee’s employment with Company or this Agreement shall be in the
state or federal courts located in Harris County, Texas.

 

15.                                  ENTIRE AGREEMENT.  It is expressly
understood and agreed that this Agreement embodies the entire agreement between
Employee and Company and supersedes any and all prior agreements, arrangements,
or understandings between and among them, except for the non-competition
provision set forth in the Employment Agreement executed by Employee and Company
on March 22, 2010 (the “Employment Agreement”).  Company hereby advises Employee
of its intent to enforce Employee’s

 

4

--------------------------------------------------------------------------------


 

non-compete obligations under Section 3.3 of the Employment Agreement.  No oral
understandings, verbal representations, statements, promises, terms, conditions,
obligations, or agreements contrary or in addition to the terms of this
Agreement exist. This Agreement may not be changed by oral representations, and
may only be amended by written instrument executed by a duly authorized
representative of Employee and Company, or their respective successors or
assigns.

 

16.                               OTHER REPRESENTATIONS:  Employee hereby
represents and certifies that he: (1) has carefully read all of this Agreement;
(2) has been given a fair opportunity to discuss and negotiate the terms of this
Agreement; (3) understands its provisions; (4) has been advised in writing and
given the opportunity to seek advice and consultation with attorneys regarding
this Agreement; (5) has determined that it is in Employee’s best interests to
enter into this Agreement; (6) has not been influenced to sign this Agreement by
any statement or representation by the Company not contained in this Agreement;
and (7) enters into this Agreement knowingly and voluntarily.

 

READ CAREFULLY BEFORE SIGNING

 

THIS AGREEMENT CONTAINS A RELEASE AND WAIVER OF YOUR RIGHTS UNDER THE AGE
DISCRIMINATION IN EMPLOYMENT ACT AS WELL AS OTHER FEDERAL, STATE AND LOCAL LAWS
PROTECTING EMPLOYEE RIGHTS.  IF YOU SIGN THIS AGREEMENT, YOU ARE WAIVING ALL OF
YOUR RIGHTS TO ASSERT ANY CLAIMS UNDER THESE LAWS.  PLEASE READ THIS AGREEMENT
CAREFULLY AND SEEK THE ADVICE OF AN ATTORNEY REGARDING THE LEGAL EFFECT OF
SIGNING THIS AGREEMENT.

 

 

 

 

 

Scott A. McCurdy

 

Date Signed

 

 

 

 

 

 

Geokinetics Inc.

 

 

 

 

 

By:

 

 

 

Richard F. Miles

 

Date Signed

President and Chief Executive Officer

 

 

 

5

--------------------------------------------------------------------------------